United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3603
                                ___________

Larry A. Finney,                        *
                                        *
            Plaintiff - Appellant,      *
                                        *
      v.                                *
                                        *
GDX Automotive, a fictitious name       * Appeal from the United States
for GenCorp Inc.; International         * District Court for the
Association of Machinists and           * Eastern District of Arkansas.
Aerospace Workers, AFL-CIO, also        *
known as or referred to as the Grand    * [UNPUBLISHED]
Lodge of the International Association *
of Machinists and Aerospace Workers *
AFL-CIO, acting on behalf of District *
Lodge No. 156 and Local Lodge           *
No. 2248 of the International           *
Association of Machinists and           *
Aerospace Workers, AFL-CIO,             *
                                        *
            Defendants - Appellees.     *
                                   ___________

                           Submitted: March 14, 2005
                              Filed: March 24, 2005
                               ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Larry A. Finney filed suit in state court against GenCorp, Inc. (GenCorp) and
the International Association of Machinists and Aerospace Workers, AFL-CIO (the
Union), alleging breach of employment law, the tort of civil fraud, wrongful
discharge, breach of the covenant of good faith and fair dealing, a violation of public
policy, and promissory estoppel. The case was removed to federal court based on
diversity of citizenship, and GenCorp and the Union moved for judgment on the
pleadings. The district court1 granted the motion and dismissed the complaint under
Federal Rule of Procedure 12(b)(6), holding that Finney's state law claims were
preempted by § 301 of the Labor Management Relations Act of 1947 (LMRA), 29
U.S.C. § 185. Finney appeals.

      Finney argues that his employment was not governed by the collective
bargaining agreement negotiated by the Union with GenCorp but by a separate
agreement. He contends that his claims are not preempted by § 301 because his state
law claims originate solely under Arkansas common and statutory law and are
substantially independent from any right derived from the collective bargaining
agreement. GenCorp and the Union argue that Finney's claims are preempted by
§ 301 because they require analysis of the terms of the collective bargaining
agreement. They also contend that Finney failed to state a claim upon which relief
could be granted under Arkansas law.

       Finney's employment was governed by the collective bargaining agreement at
the time of his discharge, and any question regarding whether he had entered into a
separate agreement with GenCorp could not be decided without interpreting the
collective bargaining agreement. Since his state law claims substantially depend
upon interpreting the terms of that agreement, they are preempted by § 301 of the
LMRA. Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985).


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
We accordingly affirm the judgment of the district court.
               ______________________________




                                 -3-